Citation Nr: 1215682	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  For the period prior to February 21, 2008, entitlement to an evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

2.  For the period beginning on May 1, 2008, entitlement to an evaluation in excess of 50 percent disabling for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.

The Board notes that an April 2008 RO decision granted a temporary total disability rating for the Veteran's PTSD, effective from February 21, 2008 to April 30, 2008 (relating to inpatient hospitalization).  See 38 C.F.R. § 4.30 (2011).  

An August 2008 SSOC reflects that the RO granted an increased, 50 percent rating for the Veteran's PTSD (from 30 percent), effective May 1, 2008.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

On his August 2007 Form 9 appeal, the Veteran requested a Travel Board hearing, which was scheduled for December 2008.  The Veteran, however, failed to appear, and his request is therefore considered withdrawn, and this matter is ready for decision.

In February 2011, the Board remanded this matter for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to February 21, 2008, the Veteran's PTSD was manifested by symptoms of depressed mood, anxiety, chronic sleep impairment, and panic attacks.

2.  For the period beginning on May 1, 2008, the Veteran's PTSD was manifested by symptoms of depressed mood, anxiety, chronic sleep impairment, panic attacks, near-continuous symptoms affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances, and difficulty in establishing effective work and social relationships.


CONCLUSIONS OF LAW

1.  For the period prior to February 21, 2008, the schedular criteria for a disability rating in excess of 30 percent disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130 (Diagnostic Code 9411) (2011).

2.  For the period beginning on May 1, 2008, the schedular criteria for a disability rating of 70 percent disabling for PTSD have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130 (Diagnostic Code 9411) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for increased evaluations for PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that VCAA letters dated in December 2006 and May 2008 fully satisfied the notice requirements of the VCAA. The letters informed the Veteran of what evidence was necessary to substantiate his claim for increased ratings, which evidence the Veteran was responsible for submitting, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's relevant private and VA treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant treatment records for VA to obtain.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the Veteran's claim.  In this regard, as noted above, in February 2011, the Board remanded the Veteran's claim, including so that any outstanding VA treatment records dated from July 2008 to present could be associated with the claims file.  Pursuant to the Board's remand directive, in February 2011, the RO obtained all of the Veteran's outstanding VA treatment records dated from July 2008 to present and associated them with the claims file, and these matters were then readjudicated in February 2012.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided with a VA examination in June 2008 (and the Board acknowledges a August 2006 VA examination shortly prior to the filing of his October 2006 claim).  In this regard, the Board is cognizant that in February 2011, the Board remanded the Veteran's claim so that he could be afforded an opportunity for a new VA examination because VA treatment records reflected that the Veteran received inpatient treatment at the VA medical center in July 2008 relating to his PTSD (thereby indicating a possible worsening of symptoms since his June 2008 examination).  Pursuant to the Board's remand directive, the RO scheduled the Veteran for a new VA examination in April 2011, but the Veteran failed to appear.  Therefore, the Board concludes that VA complied with the Board's instructions to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board further notes that, when a Veteran fails without good cause to report for a scheduled examination in a claim for an increased rating, VA regulations provide that such claim will be denied on that basis.  See 38 C.F.R. § 3.655(b) (2011).  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street," and a veteran has an obligation to assist in the development of his claim).  Here, however, the Board again notes that the Veteran did report for two previous VA examinations during the pendency of this appeal.  Under these circumstances, the Board finds that it would be inappropriate to deny this appeal solely on the basis of the Veteran's failure to report for the most recent VA examination as this case does not necessarily constitute the scenario envisioned by 38 C.F.R. § 3.655(b).  Instead, the Board will adjudicate the appeal on the evidence of record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2011).  When a veteran timely appeals an initial rating for a service- connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is currently assigned a disability rating of 30 percent for the period prior to February 21, 2008, and 50 percent for the period beginning on May 1, 2008 (the RO granted a 100 percent rating from February 21, 2008, to April 30, 2008 relating to a period of hospitalization).

The Veteran's PTSD is rated under Diagnostic Code 9411, which provides for ratings as follows:

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events);

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships;

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent - Occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130 (2011).

The use of the phrase "such symptoms as" followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).

A.  Period prior to February 21, 2008

For the period prior to February 21, 2008, the Veteran's PTSD is currently assigned a disability rating of 30 percent under Diagnostic Code 9411.  The Veteran seeks a higher rating.  See Claim, October 2006.

VA treatment records dated from July 2006 to April 2007 reflect that the Veteran reported experiencing nightmares, depression, panic attacks, that he wanted to isolate from people, and a lack of interest in activities, and that he was followed for diagnosed major depression versus organic mood disorder, substance induced, PTSD by history, and alcohol and cocaine dependency in full sustained remission, with GAF scores of 51 and 53 noted.

It was noted in a July 2006 treatment record that the Veteran was last seen for medication management in January 2005 for depression and subclinical PTSD (albeit the Board acknowledges that the Veteran attended 20 weeks of PTSD group therapy from January to May 2005), and that he presented requesting medications and requesting placement in another PTSD program.  The VA psychiatrist noted that "this patients motivation has never appeared to be to improve his level of symptoms.  He has not picked up those meds since April 2005 and we did not see  him in from May 2005 when he completed the outpatient PTSD program until April this year when he came back to ask for proof he had completed the program."  The psychiatrist went on to note that records from the 20-week PTSD program the Veteran completed in May 2005 reflect "veteran minimally participated in these group discussions; he did not share personal examples.  He is requesting no additional IAC programming at this time.  His IAC treatment plan, per his request, is now terminated; it can be renewed or updated at his request."  Nevertheless, Prozac was prescribed.

Subsequently, a January 2007 VA treatment record reflects that the psychiatrist noted that while the Veteran reported he had been taking medications prescribed (but without benefit), records indicated that he went from July to December without any refills.  The psychiatrist noted that when confronted with this, the Veteran reported that he did not feel his medication helped and would prefer group therapy.  The psychiatrist went on to note "I talked candidly to the veteran about the fact that he claims that he has taken his medications prescribed but has not picked it up in months.  He has now gotten SC for PTSD as seemed his only goal from the beginning as he has never taken the medication as prescribed and did not participate when he took his PTSD classes.  Offered to patient to have his medications discontinued and he agreed stating he thought the classes would be enough."  

An April 2007 VA treatment record reflects that this particular clinician knew the Veteran well from his work environment (as the Veteran apparently worked there in housekeeping).  Again, it was noted that the Veteran reported compliance with medications despite records indicating refills not being requested on a regular basis.  In addition to recording the above noted diagnoses, the clinician further noted an impression that the Veteran's PTSD symptoms were stable.

The Veteran was provided with a VA examination in August 2006.  He reported experiencing nightmares two to three times a week involving an incident in service where he witnessed a fly tech crewmember get sucked into a jet intake, and that he averaged only four hours of sleep a night.  The Veteran also reported intrusive thoughts about this experience and of body bags he saw one time.  He reported being easily startled by loud noises and jumping, that he avoided restaurants and large stores, and that his girlfriend shops for him.  It was noted that the Veteran worked in housekeeping at a VA hospital for the last four years and that he had a girlfriend of two years that he met in high school.  The Veteran reported drinking a six-pack of beer per week.  His mood was noted as depressed and somewhat anxious.  Affect was noted as normal, thought processes and associations were logical and tight, memory was grossly intact, he was oriented in all spheres, no hallucinations or delusions were noted, insight and judgment were adequate, he denied suicidal ideation, and he reported some homicidal ideation but denied intent.  A diagnosis of PTSD, chronic, and a GAF score of 48 were recorded.  The examiner noted he did not find evidence that the Veteran's PTSD symptoms precluded employment.  

In light of the above, the Board finds that the preponderance of the medical evidence of record does not support an evaluation in excess of 30 percent for the Veteran's PTSD for the period prior to February 21, 2008.  As shown above, the Veteran reported experiencing depressed mood, some panic attacks, and nightmares, all of which symptoms are already contemplated by the currently assigned 30 percent rating.  While the Board acknowledges that the Veteran also reported that he wanted to isolate from people and a lack of interest in activities, i.e., disturbances of motivation or mood (50 percent rating criteria), the Board nevertheless finds that these symptoms, in and of themselves, are not sufficient to bring the Veteran's overall disability picture closer to a 50 percent rating.  The Veteran has not been shown to have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands; impairment of short- and long-term memory, impaired judgment; impaired abstract thinking, or difficulty in establishing effective work and social relationships.  As noted above, the Veteran reported to the August 2006 VA examiner that he worked in housekeeping at a VA hospital for the last four years and that he had a girlfriend of two years.  While the Board acknowledges that the August 2006 VA examiner in particular noted a GAF score of 48, which the DSM reflects indicates serious symptoms such as suicidal ideation, the Board ultimately places more probative weight on the more detailed clinical findings noted by the VA examiner and other clinicians during this period.  The Board also finds it highly probative that the Veteran was noted as having "minimally participated" in his PTSD group discussions back in 2005, that he did not present for medication management from January 2005 to July 2006, a year and a half later, and then, again, he did not present for treatment until January 2007, when it was noted that he had not picked up his prescriptions in months, that obtaining service connection for PTSD "seemed his only goal from the beginning," and that he agreed to discontinue his medications and that he thought the PTSD groups/classes were enough to treat his symptoms, and that the August 2006 examiner noted that the Veteran's PTSD symptoms were "stable."

B.  Period beginning on May 1, 2008

For the period beginning on May 1, 2008, the Veteran's PTSD is currently assigned a disability rating of 50 percent under Diagnostic Code 9411 (after a period of total temporary disability from February 21, 2008 to May 1, 2008 relating to inpatient treatment for the Veteran's PTSD).  The Veteran seeks a higher rating.

The Veteran was provided with another VA examination in June 2008.  He reported still having nightmares three times a week, sometimes involving his experiences in service seeing body bags and witnessing two soldiers who were killed when they walked into a jet intake.  He also reported experiencing panic attacks.  When asked to elaborate, the Veteran explained that loud noises make him jump or startle him.  He also reported intrusive thoughts about service, sometimes every day, sometimes three or four times a week.  He reported he avoids restaurants and large stores because they are too crowded.  The examiner noted that the Veteran had been living at a halfway house (relating to alcohol abuse treatment) for about two months, his last employment was in housekeeping at the VA hospital for five years, and that they said he could come back after he completed his substance abuse treatment program.  The Veteran reported he had not drank alcohol since February or used drugs.  The examiner noted that there was no reason to doubt the information provided by the Veteran.  The examiner noted that the Veteran displayed some dysphoria, his speech was normal, mood was somewhat depressed, affect was appropriate to content, thought processes were logical and tight, mentation appeared somewhat slow, he was oriented in all spheres, had no hallucinations or delusions, insight and judgment were adequate, and he denied suicidal ideation or homicidal ideation.  The examiner recorded a diagnosis of PTSD, chronic, and a GAF score of 48.  The examiner specifically went on to opine that the Veteran's symptoms were "moderate," and that he did not find evidence that his PTSD symptoms precluded employment.  He further opined that while the etiology of the Veteran's slow mentation was not entirely clear (noting that he was scheduled for neuropsychological testing but failed to appear), he did not believe that the Veteran's PTSD symptoms impaired mentation or cognitive processing, or that they preclude activities of daily living.  The examiner noted that he believed that the Veteran's depression did not appear to be related to his PTSD, but rather, may be related to his substance abuse issues.

July 2008 VA treatment records reflect that the Veteran presented to the emergency room reporting suicidal ideation, including thinking of shooting himself or jumping in a river or taking too much of his medicine.  The Veteran denied any inciting events except his displeasure with the noise at the RCA (a chemical free residential facility) and that it exacerbated his PTSD symptoms.  It was noted that the April 2008 discharge summary similarly noted that the Veteran did not like staying at RCA due to the noise and that there was suspicion he was malingering at that time (in April 2008) for better housing accommodations.  In addition to suicidal ideation, the Veteran had presented endorsing symptoms of nightmares, intrusive thoughts, including seeing guys in service get sucked into an air intake, avoiding crowds, irritability from noise, sweating and palpitations around panic attacks such as when driving, depressive symptoms including adhenoia, difficulty sleeping and staying asleep, helplessness and hopelessness, decreased energy, and decreased concentration.  The Veteran's mood was noted as depressed, his affect mildly blunted, a slight decrease in rate and rhythm of speech was noted, his thoughts were rational, relevant, and goal directed, and he was oriented to time and place.  A diagnosis of PTSD, rule-out depression not otherwise specified, ETOH dependence in remission, was recorded, as well as a GAF score of 31.  On admission, the clinician noted that the Veteran had a possible incentive for malingering (regarding his reported suicidal ideation and other symptoms) because of unhappiness with his housing situation.

A July 23, 2008 VA psychiatric admission assessment (prepared the morning after the Veteran was admitted) reflects "he continues to report vague suicidal ideation this morning, but had to be prompted to report this" and that he reported he did not want to go back to RCA upon discharge and that he requested placement into an inpatient PTSD program at the VA medical center.  It was noted that the Veteran  was unemployed and last worked in housekeeping at the VA hospital last year, and that he had not spoken with family in a year.  His mood was noted as depressed, his affect was euthymic and restricted, speech was normal, insight and judgment were adequate, thought was logical and goal directed, but content was positive for suicidal ideation.  No audio or visual hallucination or delusions.  The clinician noted that the reliability of the Veteran's history was questionable, and that his currently endorsed depressed mood and vague reports of suicidal ideation were not consistent with his presentation.  The clinician further noted that previous CPRS notes indicated that the veteran had a history of malingering to gain housing, which had been associated with similar presentation.  A diagnosis of PTSD, rule out depression not otherwise specified, ETOH dependence in remission, with a GAF score of 31 was recorded.  The Veteran was apparently discharge on July 25, 2008, he was not suicidal at the time, and his GAF score at that time was 36.

The next record of treatment is a May 2010 VA treatment record that reflects that the Veteran attended a PTSD program presentation.

June 2010 VA treatment records reflect that the Veteran was again admitted to the emergency room for complaints of suicidal ideation.  He reported a plan to overdose on medications or jump in front of traffic. A June 18, 2010 record notes that the Veteran had been living at the Riverbend RCA at the time and complained that he could not take the noise there from other residents.  He also reported that he had not eaten or slept in three days and that he was afraid to sleep because of worsening nightmares associated with experiences in Vietnam including witnessing two men get sucked into a jet engine.  He reported noncompliance with his medications and worsening anxiety and depression over the past few weeks.  He reported he had also been drinking a half pint of whiskey and three to four Smirnoff ice vodkas every day.  His mood was noted as depressed and edgy, affect was initially noted as dysthymic but with full range, but was subsequently noted as flat, his speech was normal, thought was rational, judgment was intact, but insight was fair to poor, no homicidal intentions or audio or visual hallucinations were noted, and he was oriented in all spheres.  It was noted that the increase in symptoms was concomitant with noncompliance with medications and ETOH abuse.  Diagnoses of PTSD, alcohol dependence, depressive disorder, not otherwise specified, were recorded, and GAF's of 31, and subsequently 26, were recorded.  A June 14, 2010 social work record reflects that it was noted that the Veteran had "been using ETOH to cope with his PTSD."  Another June 14, 2010 record notes "AAM with PTSD using alcohol as a mechanism of avoidance and noncompliant with medications resulting in worsening of symptoms."  A June 18, 2010 record reflects that it was found that the Veteran had a serious ETOH problem for a year and was transferred to the 3L program (for substance abuse treatment).  Diagnoses of alcohol dependence and PTSD were recorded and a GAF score of 26.  The Board acknowledges that the Veteran was apparently temporarily discharged on the 16th and re-admitted from the 18th through the 20th, and then he presented again for admission on the 21st, again complaining of noise at Riverbend and suicidal ideation and an inability to sleep.

In light of all of the above evidence of record, the Board finds that the preponderance of the medical evidence of record supports an evaluation of 70 percent for the Veteran's PTSD for this entire period, but certainly no more.  In assigning this higher evaluation, the Board acknowledges that several clinicians at the VA medical center noted that the Veteran may have been malingering with regard to his reported suicidal ideation for the purpose of obtaining better accommodations than at the RCA.  At the same time, however, the Board finds it equally noteworthy that the Veteran has apparently spent a significant amount of his time since June 2008 residing either at the RCA for alcohol abuse or as a patient at the VA medical center with diagnosed PTSD and for alcohol abuse treatment, and, as noted above, VA treatment records reflect that VA clinicians have attributed the Veteran's alcohol abuse to his avoidance of PTSD symptoms (and the Board notes again that the Veteran was also hospitalized immediately prior to this period from February to April 2008).  In addition, these records indicate that the Veteran has not been employed since 2007 (at the VA hospital), and that he no longer has his former girlfriend of two years.  A 70 percent rating contemplates significant impairment, including near-continuous symptoms affecting the ability to function independently, appropriately, and effectively, difficulty in adapting to stressful circumstances (such as noise), and difficulty in establishing effective work and social relationships.  

As noted above, the next higher, 100 percent rating criteria contemplates total social and occupational impairment, which is clearly not shown.  The Veteran has not shown demonstrated gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation as to time or place, or memory loss of names of close relatives or his own name.  While the Board acknowledges that the Veteran's PTSD is shown to result in significant social impairment, as the Veteran has reported he tends to avoid people and isolate, the Board finds that this is already contemplated by the 70 percent rating assigned herein.  Similarly, while the Board acknowledges that the Veteran is apparently not working, the Board notes that the assignment of a 70 percent rating already contemplates a significant degree occupational impairment, and that the greater weight of the evidence is against finding that the Veteran's PTSD is so severe as to result in total occupational impairment for the reasons noted above.  While the Board has taken into account the fact that the Veteran's GAF scores during this period were between 26 and 48, and that GAF scores from 21 to 30 are indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas, the Board ultimately places more weight in this case on the symptoms and manifestations discussed by clinicians in the medical evidence of record discussed above, and on the clinical findings of the VA clinicians.  Finally, as noted in the VCAA section above, the Board remanded this matter in February 2011 so as to provide the Veteran with an opportunity for a new VA examination, but the Veteran failed to appear and, therefore, the Board must decide this matter based on the evidence of record.  

C.  Other Considerations

The Board acknowledges several statements made by the Veteran, including by way of his representative, that he should be entitled to a 50 percent rating (i.e., for the earlier period on appeal), see January 2008 Form 646, and that he has experienced constant depression, nightmares, and memory problems, see statement, July 2008.  As shown above, however, the Veteran's depressed mood and nightmares are already contemplated by the 30 percent rating criteria.  Furthermore, as noted above, the June 2008 VA examiner opined that he did not believe that the Veteran's PTSD symptoms impaired mentation or cognitive processing, which medical opinion the Board notes is the uncontradicted by any competent medical opinion.  The Board has also taken into consideration the April 2006 statement made by Ms. C.M. to the effect that the Veteran has been "anti-social" (tends to isolate), drinks heavily, which heavy drinking and social impairment the Board has already taken into consideration in assigning the higher, 70 percent rating for the later period on appeal.

The Board has also considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In summary, the Board concludes that a preponderance of the evidence is against assigning an evaluation in excess of 30 percent disabling for PTSD for the period prior to February 21, 2008, and in favor of granting a higher, 70 percent rating for the period beginning on May 1, 2008.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

ORDER

For the period prior to February 21, 2008, entitlement to an evaluation in excess of 30 percent disabling for PTSD is denied.

For the period beginning on May 1, 2008, entitlement to an evaluation of 70 percent disabling for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits. 



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


